We have considered the State's motion carefully. There seems no controversy in the record of the fact that while both were attending school, appellant and his wife married, and that prior to the marriage it was understood between them that appellant should continue in school until he could complete his education. He had no profession or business or means. He was living with his parents and being supported by them, and his wife was living with her parents and being supported by them at the time of the marriage. Appellant was nineteen years old when married, and was apparently prosecuting his studies in furtherance of the agreement and understanding between him and his wife that he should finish his education, at the time this prosecution was instituted and this trial was had. There is not a particle of proof in the record that appellant had any income or means of his own by or from which his wife could be supported. The marriage took place July 20, 1929, and the indictment herein was returned on the 30th day of November of the same year. Appellant appears to have gone east for the purpose of entering college at the time of the return of the indictment. We think the case correctly disposed of in the original opinion, and we might add that we have serious doubt as to the sufficiency of the testimony to show any unlawful abandonment of his wife on the part of appellant.
The motion of the State will be overruled.
Overruled. *Page 82